McCay, Judge.
This case turns upon the non-residence of the plaintiff. We have decided in several cases that notes held by nonresidents of this State, not used here, but only here for collection, are not taxable by our laws. The proof here is that at the making of the note, and continuously since, the plaintiff, to whom the note is payable, has not resided in this State. This the judgment, under these rulings, made, doubtless, since this decision by Judge Harrell, must be reversed.
Judgment reversed.